DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The applicant has provided replacement drawing sheets for Figures 1-16 with translated figure indicators. In response, the previous drawing objection for the figure indicators is withdrawn.
The applicant has amended Fig. 16 such that reference numeral “29” points to the correct part. In response, the previous drawing objection is withdrawn.
The applicant has amended the typographical errors in claim 1 on page 1, ln 3 and page 2, ln 17. In response, the previous claim objections to claim 1 regarding “A structure” and “y” are withdrawn. 
The applicant has amended the specification to resolve several typographical and grammatical errors, however the disclosure remains objected to and the applicant’s assistance in identifying and correcting additional errors is requested. 
In the action below claims 1-9 are objected to for minor informalities and are rejected under 35 U.S.C. 112(b) due to remaining clarity issues. 
Specification
A replacement paragraph for the abstract was not included in the Remarks filed 9/12/2012. The abstract of the disclosure is objected to for containing numerous grammatical errors. 
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. In the instant case, the phrase “and / or” should also be removed. 
The disclosure is objected to because of the following informalities: The specification is replete with typographical and grammatical errors. The Examiner has provided examples in the Non-final rejection dated 4/11/2022 and the Applicant has corrected several errors in the Remarks filed 9/12/2022, however the applicant’s assistance in identifying and correcting additional remaining errors is requested. 
The replacement paragraph for page 8, ln 26 to page 9, ln 28 appears to be missing from the Remarks filed on 9/12/2022.
Appropriate correction is required.

Claim Objections
Claims 1, 2, and 9 are objected to because of the following informalities: 
Regarding claim 1, 
In the limitation: “an axle is placed on the upper bushing and fixed to [[the]] --a-- lower part of the centrifugal tub”
In the limitation: “a honey separating hopper that has in its circumference, a mesh with multiple perforations, [[and which]] --the mesh-- is fixed in the upper part of the centrifugal tub on the flywheel”
In the limitation: “a plurality of safety hoppers[[,]] that are assembled in the circumference…”
In the limitation: “at least one resistance placed on the uncap[[ed]]--ing-- knife [[and warming]] --warms-- the --uncapping-- knife; and[[,]]”
Regarding claim 2, as currently drafted the preamble contains a typographical/grammatical error. The claim may be amended in relevant part to read, “The honey extractor of [[the]] claim 1…”
	Claim 9  was previously objected to because there were extra spaces in the phrase and/or. In the amendments filed on 9/12/2022, the word “or” has been omitted. It is unclear if the word “or” was intended to be deleted. As currently presented the claim in relevant part reads, “groove mechanisms and / the combination of the foregoing”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, 
The limitation, “a structure, formed by at least configured with different slots” appears to be incomplete as it omits the part(s) which form the structure and therefore renders the claim indefinite. 
In the limitation, “support crossbars configured with grooves, and are joined to the legs by fastening means placed through the grooves” there is insufficient antecedent basis for “the legs”. For purposes of examination on the merits, it is interpreted that the structure comprises four legs (previously presented claim 1). Additionally, as currently drafted, the structural cooperative relationship between the support crossbars, legs, grooves, and slots is not well defined by the claim. 
The claim recites the following limitation, “a corner board is assembled between each leg and support crossbars by means of the slots”. It is unclear if the structure contains a corner board (singular) or multiple corner boards (one located at each leg of the structure, 4 total). For purposes of examination on the merits, it is interpreted that there are four corner boards, one at each leg of the structure. 
In the limitation, “a flywheel with at least four fixed tubes attached to the center by means of an upper bushing” there is insufficient antecedent basis for “the center”. As currently drafted it is unclear if “the center” refers to the center of the flywheel, the center of the structure, or if it is intended to be “the fixed center” of the lid (claim 1, page 2). For purposes of examination on the merits, it is interpreted that in this limitation, “the center” refers to a center of the flywheel. 
In the limitation, “a honey receiving hopper having at least one outlet hole, and which covers the honey separating hopper” the structural cooperative relationship between the honey receiving hopper, the at least one outlet hole, and the honey separating hopper is unclear. As currently drafted, it is unclear if the “honey receiving hopper” or the “at least one outlet hole” covers the honey separating hopper. For purposes of examination on the merits, it is interpreted that “a honey receiving hopper having at least one outlet hole, [[and which]] --the honey receiving hopper-- covers the honey separating hopper”.
In the limitation, “a plurality of safety hoppers that are assembled in the circumference of the centrifugal tub fixed to the slots of the legs by means of restraint” the structural cooperative relationship between “the slots” and “the legs” is not well defined. For purposes of examination on the merits, it is interpreted that the structure has four legs (previously presented claim 1) configured with slots. Additionally, the specification is silent with respect to “means of restraint”. For purposes of examination on the merits, “means of restraint” is being taken as “fastening means” (per specification page 12).  
In the limitation, “a lid configured with at least one gate and with a fixed center, that is placed on the upper part of the honey extractor that does not generate foam on the hopper receiving honey”, the structural cooperative relationship between the lid, the gate, the fixed center, and the hopper receiving honey is unclear. Additionally, there is insufficient antecedent basis for “the hopper receiving honey”. For purposes of examination on the merits, it is interpreted that “a lid configured with at least one gate and with a fixed center, [[that]] the --lid-- is placed on [[the]] --an-- upper part of [[the honey extractor that does not generate foam on]] the --honey receiving-- hopper [[receiving honey]]”
In the limitation, “a motor that is placed on either end of the fixed center of the cover” there is insufficient antecedent basis for “the cover”. Additionally, it is unclear if the motor is placed on the fixed center at either a right/left/bottom/top portion of the fixed center or to a side of the fixed center on the lid (not on top of the fixed center). For purposes of examination on the merits, it is interpreted that “a motor that is placed [[on either end]] --to a side of-- the fixed center [[of the cover]] --on the lid--"
In the limitation, “a band connected to the motor, that moves a pulley which transmits the movement to the shaft” there is insufficient antecedent basis for “the shaft” and “the movement”. Additionally, the relationship between the band, motor, pulley, and shaft is unclear. For example, it is unclear if the shaft and the axle are intended to be the same part. Also, it is unclear if the band and the motor move the pulley or if the band and the pulley are the same part. For purposes of examination on the merits, it is interpreted that “a band connected to the motor[[, that]] moves a pulley which transmits [[the]] --a-- movement to [[the shaft]] --the axle--”. 
In the limitation, “an operculum extractor that is actuated by means of a lever which returns to its place of origin, with an actuating spring; and is fixed below the fixed center next to the mesh” the relationship between the operculum extractor, the lever, the spring, and the fixed center is unclear. For example, it is unclear if the operculum extractor returns to its place of origin or if the lever returns to its place of origin. Also, it is unclear what part(s) “is fixed below the fixed center next to the mesh”. For purposes of examination on the merits, it is interpreted that the operculum extractor is actuated by a lever and the lever returns to its place of origin by an actuating spring. 
Regarding claim 4, the structural relationship between the upper and lower spacers is unclear. As currently drafted, the claim recites the following limitation, “wherein the lower spacers are placed in parallel”. For purposes of examination on the merits, it is interpreted that the lower spacers are parallel to the upper spacers. The claim also recites, “[lower spacers] and equidistant to the upper spacers”. For purposes of examination on the merits, it is interpreted that each lower spacer has a corresponding upper spacer which it is parallel to AND the distance between each lower and corresponding upper spacer is the same.  
Regarding claim 5, the structure of the lower spacers and their structural relationship with the centrifugal tub remains unclear. The claim recites in relevant part, “wherein lower spacers are positioned in the centrifugal tub to have an incline”. It is unclear if the lower spacers have an inclined surface which lies against the inclined walls of the centrifugal tub (walls with inclination claim 1, iv). 
Claim 7 recites the limitation "the upper part of the legs" in line 2 .  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination on the merits, it is interpreted that the structure (claim 1, i) has four legs (previously presented claim 1) and the honey receiving hopper is fixed on an upper part of the legs of the structure. 
Claims 2-3, 6, and 8-9 are rejected under 35 U.S.C. 112(b) for being dependent on a rejected base claim. 

Allowable Subject Matter
Claim 1 may be allowable depending on how it is rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for indicating allowable subject matter: The prior art of record does not disclose either alone or in combination, the details of the honey separating hopper with a mesh in its circumference fixed in the upper part of the centrifugal tub, along with the other limitations of the claim.
Claims 2-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The applicant is invited to call the Examiner if it is believed a telephone interview would expedite prosecution of the application. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E GRABER whose telephone number is (571)272-4640. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA E GRABER/Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644